Citation Nr: 1719804	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to February 2009.  During his period of service, the Veteran earned the Army Achievement Medal, National Defense Service Medal, Iraq Campaign Medal with Arrowhead, Global War on Terrorism Service Medal, and the Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to a rating in excess of 30 percent for major depressive disorder; denied entitlement to service connection for post-traumatic stress disorder (PTSD); and denied entitlement to service connection for bilateral loss and tinnitus. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2013 Substantive Appeal (VA Form 9), the Veteran indicated that he wanted a BVA hearing by live videoconference.  The record does not reflect that the RO scheduled the Veteran's hearing.  Recently, in the Veteran's representative's December 2016 informal hearing presentation, it was noted that there continues to be a pending hearing request.

Therefore, a remand is warranted to schedule the hearing and to notify the Veteran of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran and his representative of the date, time, and location of this hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





